DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities: 
in line 2, “according claim 13” should be “according to claim 13”.  
In line 2, “light source assembly” should be “the light source assembly”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9, 16, 19, 21, 24-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 7, 16, 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites “in use the two or more light sources independently project a different colour of light from the sector light.” However, the invention of claim 9 is for a sector light, and the two or more light sources are part of the sector light, and so it is unclear how the two or 
Claim 21 recites the limitation "the sector light" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of claim examination, the Examiner will interpret the claim as there are two different colours of light emitted from the light sources.
Claim 24 recites the limitation "a sector light … according claim 13" in line 2.  There is insufficient antecedent basis for this limitation in the claim. (Note: Sector light is also recited in claim 26)
Regarding claims 26, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 26, the use of “and/or” in lines 2 and 4 renders the claim unclear. For the purpose of claim examination, the Examiner will interpret it as “or”.
Claims 25-27 are rejected due to their dependence on Claim 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10, 13-14, 16, 20-21, 24, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoen et al., US 2016/0280396 A1.

Regarding claim 1, Schoen discloses “A sector light, said sector light having at least one tier (seen in Fig. 2A) which includes: 
a light source assembly comprising: opaque dividing elements (lateral shutters like 21d between the light sources, Fig. 2A; ¶ [0041]), two or more light sources (21b, 22b, 23b, 24b, Fig. 2A), and two or more optical lenses (lenses like 21c on top of the optical systems, Fig. 2A; ¶ [0041]); wherein the light source assembly is divided into circumferential sections (seen in Fig. 2A), each circumferential section being separated by the opaque dividing elements (¶ [0023, 0041]), and each circumferential section containing a light source and an optical lens arranged such that the optical lens collects and outwardly projects the light emitted by the light source into a sector (seen in Fig. 2A), whereby the projected light when viewed from a position indicates whether that position is in a safe or an unsafe sector (¶ [0007]; additionally, the limitation does not have structural patentable weight, as indication of safe or unsafe can be fulfilled by the projection of light, which allows one to see if the area is safe or unsafe).
Regarding claim 2, Schoen discloses the invention of claim 1, as cited above, and further discloses “the opaque dividing elements radially protrude from a central hub and the optical lenses abut end faces of the opaque dividing elements (seen in Fig. 2A).”  
Regarding claim 3, Schoen discloses the invention of claim 1, as cited above, and further discloses “at least three opaque dividing elements are present forming at least two circumferential sections arranged side by side (seen in Fig. 2A, there are shutters surrounding the light sources).  “
Regarding claim 4, Schoen discloses the invention of claim 1, as cited above, and further discloses “substantially convex, comprising front and rear optical faces with focal planes there between, the rear face being the first point of collection of light emitted by the light source, and the front face being that from which light is projected, and sides and ends with non-reflective properties (seen in Fig. 2A, the lenses like 21c are convex, and are convex lenses so 
Note, the preamble states “the two or more optical lenses are at least one of”, and as understood by the Examiner, the two clauses that at least one of are required are 1) substantially convex, comprising front and rear optical faces with focal planes there between, the rear face being the first point of collection of light emitted by the light source, and the front face being that from which light is projected and sides and ends with non-reflective properties; and 2) include an angle of curvature between approximately 30 and approximately 60 degrees, preferably 45 degrees.

Regarding claim 8, Schoen discloses the invention of claim 1, as cited above, and further discloses “the light source is an LED (¶ [0020]).”  
Regarding claim 9, Schoen discloses the invention of claim 1, as cited above, and further discloses “in use the two or more light sources independently project a different colour of light from the sector light (¶ [0020] red, green white). ” 
Regarding claim 10, Schoen discloses the invention of claim 1, as cited above, and further discloses “a signal housing element for facilitating remote connections (control unit 25, Fig. A is within structure 20, and is capable of connecting to an outside environment ¶ [0044]).”  
Regarding claim 13, Schoen discloses “a light source assembly comprising: opaque dividing elements (lateral shutters like 21d between the light sources, Fig. 2A; ¶ [0041]), two or more light sources (21b, 22b, 23b, 24b, Fig. 2A), and two or more optical lenses (lenses like 21c on top of the optical systems, Fig. 2A; ¶ [0041]); wherein the light source assembly is divided into circumferential sections (seen in Fig. 2A), each circumferential section being separated by the opaque dividing elements (¶ [0023, 0041]), and each circumferential section containing a light source and an optical lens arranged such that the optical lens collects and outwardly projects the light emitted by the light source (seen in Fig. 2A)”.
Regarding claim 14, Schoen discloses the invention of claim 13, as cited above, and further discloses “at least one of: wherein the opaque dividing elements radially protrude protruding from a central hub and the optical lenses abut end faces of the opaque dividing elements (seen in Fig. 2A) and  at least three opaque dividing elements are present forming at least two circumferential sections arranged side by side (seen in Fig. 2A, there are shutters surrounding the light sources).  “
Note, the preamble states “comprising are at least one of”, and as understood by the Examiner, the two clauses that at least one of are required are 1) wherein the opaque dividing elements radially protrude protruding from a central hub and the optical lenses abut end faces of the opaque dividing elements, and 2) at least three opaque dividing elements are present forming at least two circumferential sections arranged side by side.
Regarding claim 16, Schoen discloses the invention of claim 13, as cited above, and further discloses “substantially convex, comprising front and rear optical faces with focal planes there between, the rear face being the first point of collection of light emitted by the light source, and the front face being that from which light is projected, and sides and ends with non-reflective properties (seen in Fig. 2A, the lenses like 21c are convex, and are convex lenses so they are non-reflective); and include an angle of curvature between approximately 30 and approximately 60 degrees, preferably 45 degrees”
Note, the preamble states “the two or more optical lenses are at least one of”, and as understood by the Examiner, the two clauses that at least one of are required are 1) substantially convex, comprising front and rear optical faces with focal planes there between, the rear face being the first point of collection of light emitted by the light source, and the front face being that from which light is projected and sides and ends with non-reflective properties; and 2) include an angle of curvature between approximately 30 and approximately 60 degrees, preferably 45 degrees.

Regarding claim 20, Schoen discloses the invention of claim 13, as cited above, and further discloses “the light source is an LED (¶ [0020]).”  
Regarding claim 21, Schoen discloses the invention of claim 13, as cited above, and further discloses “in use the two or more light sources independently project a different colour of light from the sector light (¶ [0020] red, green white). ” 
Regarding claim 24, Schoen discloses the Invention of claim 13, as cited above, and further discloses “A method for assisting navigation of vessels (¶ [0006] vessels include aircraft), said method including providing a sector light or light source assembly according claim 13, and locating the sector light or light source assembly in a position where light emitted therefrom may be viewed by said vessels (¶ [0004, 0007] by observers).  
Regarding claim 26, Schoen discloses the Invention of claim 24, as cited above, and further discloses “the sector light, light source assembly and/or circumferential sections of the light source assembly containing light sources and optical lenses, are arranged such that a white light is projected into a safe sector (claim 16, the emitting of white light), optionally together with a red and/or green light projected into an unsafe sector.  
Regarding claim 27, Schoen discloses the Invention of claim 24, as cited above, and further discloses “lights of two different colours are projected from a single tier of the sector light (¶ [0041] “multi-color light source”).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen in view of Yu et al,. US 2015/0192265 A1.
Regarding claims 7 and 19, Schoen discloses the invention of claims 1 and 13, respectively, as cited above, but does not explicitly disclose “each optical lens projects light in the vertical planes with a narrow angle of divergence of approximately 0.5 to 5 degrees, preferably 3 degrees.”  Schoen is silent with regards to the divergence angle of the lenses.
Yu discloses a light emitting device, and a light beam conditioning device with a vertical divergence of about 4 degrees.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the optical lenses, as taught by Schoen, have a vertical divergence angle of about 4 degrees, such as taught by Yu. One of ordinary skill in the art would have been motivated to have the vertical divergence angle be about 4 degrees, for completing the details of the invention in selecting an appropriate divergence angle, in order to meet the specific lighting needs of a given application (such as output shape).
Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen in view of Hagen, US 2013/0088152 A1.
Regarding claim 11 and 22, Schoen discloses the invention of claims 1 and 13, respectively, as cited above, but does not explicitly disclose “the sector light includes an opaque casing including a wrap-around cover having transparent portions through which the light source may project outwardly, and the casing is sealed to protect the interior cavity from exposure to external elements.  
Hagen discloses a lighting assembly with a cap casing made of an opaque material (26, ¶ [0039]) and has transparent openings for light emission (¶ [0039]), and also discloses that the fixture is hermetically sealed (¶ [0043]).
.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen in view of Wang et al., US 2006/0250269 A1.
Regarding claim 25, Schoen discloses the invention of claim 24, as cited above, but does not explicitly disclose “the vessels are marine vessels”.
Wang discloses a signaling device with light sources and lenses in a circumferentially arrangement and has colors such as green and red, and discloses the signaling systems can be used for aircrafts or boats (¶ [0003]), and discloses an embodiment for the lantern used to mark entrance channels for boats (¶ [0035]). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to use the lighting assembly, as taught by Schoen, for marine vessels, such as taught by Wang. One of ordinary skill in the art would have been motivated to use a lighting assembly for marine vessels for marking entrance channels (Wang, ¶ [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bu et al., US 20210285620 has shading portions, there to avoid interference of the rays that are emergent from other positions
Hulsey et al., US 20080247161 has radial light with different color to communicate
Simms, US 20030031030 has green and red lights in a circle , and sealed for maritime
Deng et al., US 20210116098 has omnidirectional light with convex lens array around it
Tsai et al., US 10151444 has region divided light
Leeuwangh, US 20140362571 has two tier beacon light
Uhler et al., US 20140313729 has spacers and lenses for each light for an omni directional light
Li et al., US 20100091507 has two tier light beacon
Trenchard et al., US 20040095777 is beacon with LEDs and fresnel lens cover
Procter, US 6667582 has divider, LEDs, and lens
Uhrenholt, US 2017/0096095 A1 discloses using green for marking safe zone and red for marking danger zone
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875